United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-1553
                                 ___________

Cleve Wesley Stutzman,                  *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        *
Jarrett Daugherty, Police Officer,      * Appeal from the United States
Grand Island Police Department;         * District Court for the
Ellen L. Totzke, Hall County Attorney, * District of Nebraska.
Grand Island; Dave Waskowiak,           *
Deputy, Hall County Sheriff&s Office;   *       [UNPUBLISHED]
Philip M. Martin, Jr., County Judge,    *
Hall County,                            *
                                        *
             Appellees.                 *
                                   ___________

                         Submitted: August 7, 1998

                             Filed: August 14, 1998
                                 ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________
PER CURIAM.

       Cleve Wesley Stutzman appeals from the district court&s1 dismissal of his
complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). Having reviewed the
record and the parties& briefs, we conclude the judgment was correct. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, adopting the report and recommendations of the Honorable David L.
Piester, United States Magistrate Judge for the District of Nebraska.

                                         -2-